
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



SECURITY AGREEMENT


    This Security Agreement ("Agreement") is made this 21 day of September, 2001
(the "Effective Date"), by and between Philip Gruebele, a California resident
("Borrower"), and HPL Technologies, Inc., a Delaware corporation ("Lender").

    This Agreement is entered into in connection with Lender's loan to Borrower
of up to $2,745,133.49 (the "Loan") pursuant to a Secured Promissory Note dated
the Effective Date (the "Note").

    Borrower wishes to borrow up to the sum of $2,745,133.49 in order to satisfy
federal income tax obligations in connection with Borrower's exercise of options
to purchase 1,301,422 shares of Lender's common stock pursuant to a stock option
agreement (the "Stock Option Agreement").

    Lender is willing to provide the Loan to Borrower subject to certain terms
and conditions described below.

    Lender and Borrower agree as follows:

A.Definitions. 1."Affiliate."  Affiliate means, as applied to any Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For purposes of this definition, "control" as applied
to any Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities, by contract, or otherwise.

2."Collateral."  The Collateral shall consist of the 1,301,422 shares of
Lender's common stock, par value $.001 per share (the "Pledge Shares") plus any
stock dividend, stock split, distribution of capital or other distribution or
payment declared upon the Pledge Shares.

3."Fair Market Value."  Fair market value means the average closing price of
Lender's common stock as reported on NASDAQ for the 20 trading days immediately
prior to an Event of Default.

4."Obligations."  This Agreement secures the following: (i)Borrower's
obligations under the Note;

(ii)the repayment of (a) any amounts that Lender may advance or spend for the
maintenance or preservation of the Collateral, and (b) any other expenditures
that Lender may make under the provisions of this Agreement or for the benefit
of Borrower;

(iii)all amounts owed under any modifications, renewals or extensions of any of
the foregoing obligations; and

(iv)any of the foregoing that arises after the filing of a petition by or
against Borrower under the Bankruptcy Code, even if the obligations do not
accrue because of the automatic stay under Bankruptcy Code §362 or otherwise.
5."Person."  Person means and includes natural persons, corporations, limited
liability companies, limited partnerships, general partnerships, joint ventures,
trusts, land trusts, business trusts, or other organizations, irrespective of
whether they are legal entities, and governments and agencies and political
subdivisions thereof.

6."UCC."  Any term used in the Uniform Commercial Code ("ucc") and not defined
in this Agreement has the meaning given to the term in the ucc.


B.The Loan and Terms of Payment. 1.The Loan.  Subject to all of the terms and
conditions of this Agreement, Lender will loan Borrower up to $2,745,133.49, as
requested by Borrower.

--------------------------------------------------------------------------------

2.The Note.  The loan will be evidenced by a Secured Promissory Note in the form
attached hereto as Exhibit A. Borrower agrees to execute the Note in the amount
advanced from time to time by the Lender. The Note shall be a non-recourse Note,
and Borrower shall have no liability for any amounts under the Note except to
the extent of the Collateral.

3.Interest.  The amount advanced by Lender under this Agreement shall bear
interest on the unpaid principal balance at an annual rate of 5.00%, compounded
monthly. Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed. Interest on the outstanding principal amount
shall be payable in arrears, and the first payment shall be due one year from
the Effective Date, and thereafter, every three months in arrears. The final
interest payment of all remaining accrued and unpaid interest shall be due and
payable on the Maturity Date, as defined below.

4.Payments.  The aggregate unpaid principal amount advanced under the Note shall
become due and payable on September 21, 2003, (the "Maturity Date"), together
with any unpaid and accrued interest. Borrower may prepay the Note, without
premium or penalty, in whole at any time or from time to time in part, with
accrued interest to the date of such prepayment on the amount prepaid. Any
partial prepayments of the loan will be applied first to accrued interest and
then to principal.

5.Use of Collateral to Repay Loan.  Subject to this Agreement, upon Borrower's
request, Lender will release from its control, the number of Pledge Shares
necessary to fully repay the Loan and all accrued interest thereon. Borrower
shall comply with the conditions set forth in Section B.6. to ensure that
Lender's security interest will not be released prior to Lender's receipt of
indefeasible payment of the Loan.

6.Sale of Pledge Shares.  Subject to any restriction imposed by applicable law
or otherwise, Borrower may effect a sale of the Pledge Shares, or a portion
thereof, to repay the Loan under the following conditions: (i)Borrower may sell
or otherwise dispose of the Pledge Shares only through a broker who is a member
of the NASD (the "Broker");

(ii)Borrower shall assign to Lender the right to receive the proceeds from the
sale of the Pledge Shares up to the principal amount of the Note and accrued
interest then outstanding (the "Proceeds") and shall instruct the Broker to
transfer the Proceeds directly to a bank account designated by Lender;

(iii)prior to the sale or disposition of the Pledge Shares, Borrower shall
deliver to Lender an irrevocable written undertaking by the Broker to transfer
the Proceeds directly to a bank account designated by Lender; and

(iv)Borrower shall notify Lender in writing prior to any sale or disposition of
the Pledge Shares.


C.Conditions; Term of Agreement. 1.Conditions Precedent to Advancement of Funds
Under Section B.1.  The obligation of Lender to advance the funds under
Section B.1. of this Agreement is subject to the fulfillment, to the
satisfaction of Lender and its counsel, of each of the following conditions:
(i)all other documents and legal matters in connection with the transactions
contemplated by the Stock Option Agreement and this Agreement shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Lender and its counsel;

(ii)the representations and warranties contained in this Agreement, including
those incorporated by reference, shall be true and correct in all respects on
and as of the date

2

--------------------------------------------------------------------------------

of the Note as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date);

(iii)no Event of Default (as defined below) or event which with the giving of
notice or passage of time would constitute an Event of Default shall have
occurred and be continuing on the date of the Note, nor shall either result from
the making thereof; and

(iv)no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the making of such advance shall have been
issued and remain in force by any governmental authority against Borrower,
Lender, or any of their Affiliates.

2.Term.  This Agreement shall become effective upon the execution and delivery
hereof by Borrower and Lender and shall continue in full force and effect until
all Obligations have been fully and finally discharged.

3.Effect of Termination.  Upon an Even of Default, but not later than the
Maturity Date, all Obligations immediately shall become due and payable without
notice or demand. No termination of this Agreement, however, shall relieve or
discharge Borrower of Borrower's duties, Obligations, or covenants hereunder,
and Lender's continuing security interest in the Collateral shall remain in
effect until all Obligations have been fully and finally discharged.

D.Grant of Security Interest.

    Borrower grants a security interest in the Collateral to Lender to secure
the payment or performance of the Obligations.

E.Perfection of Security Interests. 1.Filing of financing statement.  Borrower
authorizes Lender to file a financing statement (the "Financing Statement")
describing the Collateral.

2.Possession.

Lender shall have possession of the Collateral.

3.Control.  Borrower will cooperate with Lender in obtaining control with
respect to the Collateral. Borrower will execute an assignment separate from
certificate in blank in the form attached hereto as Exhibit B.

F.Post-Closing Covenants and Rights Concerning the Collateral. 1.Personal
Property.  The Collateral shall remain personal property at all times.

2.Limitations on Obligations Concerning Maintenance of Collateral. (i)Risk of
Loss.  Borrower has the risk of loss of the Collateral.

(ii)No Collection Obligation.  Lender has no duty to collect any income accruing
on the Collateral or to preserve any rights relating to the Collateral. However,
nothing shall prevent Borrower from exercising its administrative rights to
ensure its receipt of any stock dividend, stock split, distribution of capital
or other distribution or payment declared on the Pledge Shares which shall then
become part of the Collateral.
3.No Disposition of Collateral.  Except as set forth in Section B.6., Lender
does not authorize, and Borrower may not: (i)offer to sell, or sell any of the
Collateral;

(ii)transfer any rights in the Collateral; or

(iii)grant any other security interest in the Collateral.

3

--------------------------------------------------------------------------------



G.Borrower's Representations and Warranties.

    Borrower warrants and represents that:

1.Title to and transfer of Collateral.  It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Agreement and the Stock Option Agreement.

2.Location and Name of Borrower.  Borrower's: (i)residence is located in the
state of California; and

(ii)exact legal name is as set forth in the first paragraph of this Agreement.

3.Authority.  Borrower has the authority to enter into and perform this
Agreement, the Note and related instruments (collectively, the "Documents") and
to execute all documents and perform all other acts as may be necessary to
perform all of Borrower's obligations under the Documents.

4.Valid and Binding Obligation.  Each of the Documents is a valid and binding
obligation of Borrower enforceable in accordance with its respective terms.

5.No Approvals or Consents.  No approval or consent not previously obtained by
any person or entity is necessary in connection with the execution of the
Documents by Borrower or the performance of Borrower's obligations under the
Documents. The consummation of the transactions contemplated by the Documents
does not and will not violate any statute, law, ordinance or regulation.

6.No Violation of Other Obligations.  Neither the Documents nor anything
provided to be done under the Documents violates or shall violate, or shall
cause the acceleration of any debt or obligation of Borrower under, any
contract, document, understanding, agreement or instrument to which Borrower is
a party or by which it may be bound.

H.Events of Default.

    The occurrence of any of the following shall, at the option of Lender,
constitute an event of default (each, an "Event of Default") under this
Agreement:

1.Borrower fails to pay any portion of the Obligations under this Agreement,
whether of principal or interest (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts) when due
and payable or when declared due and payable;

2.Borrower's failure to comply with any of the provisions, conditions,
covenants, or agreements in, or the incorrectness of any representation or
warranty contained in, this Agreement, the Note or in any of the other
Obligations;

3.If there is a material impairment of the prospect of repayment of any portion
of the Obligation owing to Lender or a material impairment of priority of
Security Party's security interest in the Collateral;

4.Transfer or disposition of any of the Collateral or any interest in the
Collateral, except as expressly permitted by this Agreement;

5.Attachment, execution, or levy on any of the Collateral;

6.Borrower voluntarily or involuntarily becoming subject to any proceeding under
(a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law; or

4

--------------------------------------------------------------------------------

7.Borrower shall fail to comply with, or become subject to any administrative or
judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, where noncompliance may have any
significant effect on the Collateral.

I.Default Costs.

    Should an Event of Default occur, Borrower will pay to Lender all costs
reasonably incurred by the Lender for the purpose of enforcing its rights
hereunder, including:

1.costs of foreclosure;

2.costs of obtaining money damages; and

3.a reasonable fee for the services of an attorney employed by Lender for any
purpose related to this Agreement or the Obligations, including consultation,
drafting documents, sending notices or instituting, prosecuting or defending
litigation or arbitration.

J.Remedies Upon Default. 1.General.  Upon any Event of Default, Lender may
pursue any remedy available at law (including those available under the
provisions of the UCC), or in equity to collect, enforce, or satisfy any
Obligations then owing, whether by acceleration or otherwise.

2.Concurrent Remedies.  Upon an Event of Default, the Lender shall have the
right to pursue any of the following remedies separately, successively, or
simultaneously: (i)File suit and obtain judgment, and, in conjunction with any
action, Lender may seek any ancillary remedies provided by law, including levy
of attachment and garnishment.

(ii)Take possession of any Collateral if not already in its possession without
demand and without legal process.

(iii)Sell or otherwise dispose of the Collateral at public or private sale in
accordance with the UCC.

(iv)Return to its Treasury as Treasury stock, the number of Pledge Shares equal
to the Fair Market Value of such Pledge Shares that equals the value of the Loan
outstanding plus any accrued but unpaid interest on the date that an Event of
Default occurs. Lender shall return to Borrower the remaining Pledge Shares not
returned to Treasury. K.Foreclosure Procedures. 1.No Waiver.  No delay or
omission by the Lender to exercise any right or remedy accruing upon any Event
of Default shall (a) impair any right or remedy, (b) waive any default or
operate as an acquiescence to the Event of Default, or (c) affect any subsequent
default of the same or of a different nature.

2.Notices.  Lender shall give Borrower such notice of any private or public sale
as may be required by the UCC.

3.No Obligation to Pursue Others.  Lender has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Lender may release, modify or waive any collateral provided by any other
person to secure any of the Obligations, all without affecting Lender's rights
against Borrower. Borrower waives any right it may have to require Lender to
pursue any third person for any of the Obligations.

4.Compliance With Laws.   Lender may comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

5

--------------------------------------------------------------------------------

5.Warranties.  Lender may sell the Collateral without giving any warranties as
to the Collateral. Lender may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

6.Return of Collateral to Treasury Stock.   In the event Lender returns any of
the Pledge Shares to its Treasury as Treasury Stock to satisfy the Obligations,
Lender will credit all of the Obligations of Borrower and return the balance of
the Pledge Shares to Borrower.

7.No Marshaling.  Lender has no obligation to marshal any assets in favor of
Borrower, or against or in payment of: (i)the Note,

(ii)any of the other Obligations, or

(iii)any other obligation owed to Lender by Borrower or any other person.

L.Miscellaneous. 1.Assignment. (i) Binds Assignees.  This Agreement shall bind
and shall inure to the benefit of the heirs, legatees, executors,
administrators, successors, and assigns of Lender and shall bind all persons who
become bound as a Borrower to this Agreement.

(ii)No Assignments by Borrower.  Lender does not consent to any assignment by
Borrower except as expressly provided in this Agreement.

(iii)Lender Assignments.  Lender may assign its right or interest under this
Agreement. If an assignment is made, Borrower shall render performance under
this Agreement to the assignee. Borrower waives and will not assert against any
assignee any claims, defenses, or setoffs which Borrower could assert against
Lender except defenses which cannot be waived.
2.Severability.  Should any provision of this Agreement be found to be void,
invalid or unenforceable by a court or panel of arbitrators of competent
jurisdiction, that finding shall only affect the provisions found to be void,
invalid or unenforceable and shall not affect the remaining provisions of this
Agreement.

3.Notices.  Any notices required by this Agreement shall be deemed to be
delivered when a record has been (a) deposited in any United States postal box
if postage is prepaid, and the notice properly addressed to the intended
recipient, (b) received by telecopy, (c) received through the Internet, and
(d) when personally delivered.

If to Borrower:

Philip Gruebele
1821 Harris Avenue
San Jose, California 95124
Telephone: (408) 205-8714

If to Lender:

HPL Technologies, Inc.
2033 Gateway Place
San Jose, California 95110
Attn: David Lepejian, President
Telephone: (408) 501-9235
Facsimile: (408) 501-9240
e-mail: DYL@HPL.com

6

--------------------------------------------------------------------------------

4.Headings.  Section headings used this Agreement are for convenience only. They
are not a part of this Agreement and shall not be used in construing it.

5.Governing Law.  This Agreement is being executed and delivered and is intended
to be performed in the State of California and shall be construed and enforced
in accordance with the laws of the State of California except to the extent that
the UCC provides for the application of the law of any other state.

6.Venue, Jurisdiction; Waiver of Trial by Jury.  EXCEPT TO THE EXTENT THAT THE
UCC PROVIDES OTHERWISE, THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SAN JOSE, STATE OF
CALIFORNIA OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER
SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. EACH OF BORROWER AND LENDER WAIVES,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION L.6. BORROWER AND LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THE AGREEMENT OR THE NOTE OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER
AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

7.Rules of Construction. a.No reference to "proceeds" in this Agreement
authorizes any sale, transfer, or other disposition of the Collateral by the
Borrower.

b."Includes" and "including" are not limiting.

c."Or" is not exclusive.

d."All" includes "any" and "any" includes "all."


8.Integration and Modifications. (i)This Agreement is the entire agreement of
the Borrower and Lender concerning its subject matter.

(ii)Any modification to this Agreement must be made in writing and signed by the
party adversely affected.

9.Waiver.  Any party to this Agreement may waive the enforcement of any
provision to the extent the provision is for its benefit.

10.Further Assurances.  Borrower agrees to execute any further documents, and to
take any further actions, reasonably requested by Lender to evidence or perfect
the security interest granted herein, to maintain the first priority of the
security interests, or to effectuate the rights granted to Lender herein.

7

--------------------------------------------------------------------------------



    The parties have signed this Agreement as of the day and year first above
written.

  "Borrower"
 
PHILIP GRUEBELE
 
/s/ PHILIP GRUEBELE   

--------------------------------------------------------------------------------


 
"Lender"
 
HPL TECHNOLOGIES, INC.
 
By
/s/ RITA RUBINSTEIN   

--------------------------------------------------------------------------------


 
 
Its Vice President and Secretary

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------


EXHIBIT A

SECURED PROMISSORY NOTE


$2,745,133.49   San Jose, California
September 21, 2001

    FOR VALUE RECEIVED, Philip Gruebele, a California resident ("Borrower"),
hereby promises to pay to HPL TECHNOLOGIES, INC., a Delaware corporation
("Lender"), or order, the principal sum of two million seven hundred forty five
thousands one hundred thirty three Dollars and forty nine cents ($2,745,133.49)
or so much as has been advanced to Borrower pursuant to the Security Agreement
(as defined below) (the "Loan Amount") on September 21, 2003, (the "Maturity
Date"), together with all accrued and unpaid interest at an annual rate of
5.00%. Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed. Interest on the outstanding principal amount
shall be payable in arrears, on September 21, 2002, and thereafter, every three
months in arrears. The final interest payment of all remaining accrued and
unpaid interest shall be due and payable on the Maturity Date. All payments
under this Note shall be made in lawful currency of the United States of America
in immediately available funds at 2033 Gateway Place, San Jose, California
95110.

    Borrower may prepay this Note, without premium or penalty, in whole and at
any time or from time to time in part, with accrued interest to the date of such
prepayment on the amount prepaid. Any partial prepayments on this Note will be
applied first to accrued interest and then to principal.

    Borrower waives diligence, presentment, protest and notice of protest,
dishonor and nonpayment of this Note, and expressly agrees that this Note, or
any payment under it, may be extended and any security may be accepted, released
or substituted by the holder from time to time without in any way affecting the
liability of Borrower.

    This Note is issued pursuant to a Security Agreement dated as of this date
between Borrower and Lender (the "Agreement"). The holder of this Note is
entitled to the benefits of the terms and conditions of the Agreement and is
entitled to the rights in the Collateral (as defined in the Agreement). Upon the
occurrence of any Event of Default specified in the Agreement, the entire
principal unpaid balance and all accrued interest shall immediately become due
and payable without diligence, demand, presentment, protest or notice of any
kind.

    This Note is a non-recourse Note, and Borrower shall have no liability for
any amounts under this Note except to the extent of the Collateral pursuant to
the Agreement.

    Borrower agrees to reimburse the holder of this Note for all costs of
collection or enforcement of this Note, whether or not suit is filed (including,
but not limited to, reasonable attorneys' fees), incurred by the holder.

    This Note shall be governed by and construed in accordance with the laws,
without regards to the laws as to choice or conflict of laws, of the State of
California.

    EXECUTED at San Jose, California.

    PHILIP GRUEBELE
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT B



STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE


    FOR VALUE RECEIVED and pursuant to that certain Security Agreement, dated
September 21, 2001, between Philip Gruebele and HPL Technologies, Inc. (the
"Agreement"), undersigned hereby sell, assign and transfer unto:PL

PLEASE INSERT SOCIAL SECURITY OR
OTHER
IDENTIFYING NUMBER OF ASSIGNEE

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

) Shares of the Common Stock of HPL Technologies, Inc

standing in

--------------------------------------------------------------------------------

name(s) on the books of said Corporation represented

by certificate(s) No.

--------------------------------------------------------------------------------

 

herewith and do hereby irrevocably constitute and appoint Rita Rubinstein
attorney to transfer said stock on the books of

such Corporation with full power of substitution.

Dated

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

THE SIGNATURE(S) ON THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) ON THE FACE
OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERNATION OR ENLARGEMENT OR
ANY CHANGE.

THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.

THE SIGNATURE(S) OF THE ASSIGNOR(S) MUST BE GUARANTEED HEREON.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



SECURITY AGREEMENT
EXHIBIT A SECURED PROMISSORY NOTE
EXHIBIT B
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE
